Citation Nr: 1233754	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO. 07-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for persistent edema of the right shin.

2. Entitlement to service connection for a skin disorder of the right shin, including as secondary to edema of the right shin.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1988 to October 1990.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board has herein split the claim for service connection for a shin disorder into claims for service connection for persistent edema of the right shin, and service connection for a skin disorder of the right shin, based on obtained medical evidence. In particular, the Board herein grants service connection for persistent edema of the right shin based on VA examination findings and opinion, as discussed herein. The claim for a skin disorder of the right shin must now be addressed including as secondary to edema of the right shin, as reflected in the remand portion of this decision, below. 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file. 

The Board in December 2010 remanded the claims the subject of this appeal, and they now return to the Board for further review. 

The Board notes that a claim for service connection for a psychiatric disorder was on appeal to the Board. However, as the RO by a March 2012 rating action granted service connection for a psychiatric disorder therein characterized as a dysthymic disorder, the Board considers this to be a full grant of the benefit sought on appeal, and accordingly there is no longer a case in controversy for review by the Board as to this issue. Relevantly, in addressing the claim for TDIU herein, the Board has construed the Veteran's service-connected dysthymic disorder as not distinguishable from other psychiatric disorder formerly recognized as encompassed within the psychiatric disorder the subject of appellate claim. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). The Board has partly on that basis herein granted the TDIU claim. 

The issue of entitlement to service connection for a skin disorder of the right shin is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By the preponderance of the evidence, the Veteran's service-connected right knee disorder caused a persistent edema of the right shin. 

2. By the preponderance of the evidence, the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for edema of the right shin, as secondary to a right knee disorder, are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2. The criteria for a total disability rating based on individual unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Because the Board has granted the complete benefits sought as to the claims adjudicated herein, there remains no reasonable possibility of prejudice to the Veteran as to these claims by any failure in the Board's duty to notify and assist the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Service Connection for Right Shin Edema, 
Including as Secondary to a Right Knee Disorder

The Veteran contends, in effect, that his right knee disorder including particularly following right knee reconstructive surgery in 1995, has caused a right shin disorder manifested by edema. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011).

The evidentiary record including clinical findings and the Veteran's own testimony is supportive of the presence of persistent edema of the right shin following reconstructive surgery of the right knee in 1995. The VA examination in May 2011 addressing this condition concluded that it was most likely that the shin edema, or swelling, was due to this reconstructive surgery. In the absence of competent and credible evidence to the contrary, the Board finds that the preponderance of the evidence favors the claim for service connection for right shin edema as secondary to service-connected right knee disorder. 38 C.F.R. § 3.310. 

The claim for service connection for a skin disorder of the right shin is the subject of remand, below. 





IV. Claim for TDIU

The Veteran contends, in effect, that his service-connected right knee disorder and his service-connected psychiatric disorder together render him incapable of obtaining or sustaining substantially gainful employment. The Board finds that the preponderance of the evidence favors that position, and hence TDIU is warranted. 

A claim for a TDIU is, in essence, a claim for an increased rating and vice versa. Norris v. West, 12 Vet. App. 413, 420 (1999). A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the Rating Schedule. See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). Any claim for an increased rating is also a claim for a 100 percent evaluation under the Rating Schedule. See, e.g., AB v. Brown, 6 Vet. App. 35 (1993). The Court has held that entitlement to a TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Board finds that the claim for TDIU has been properly raised and is properly the subject of the instant appeal. 

TDIU may be assigned where the schedular rating for the service-connected disabilities is less than 100 percent when it is found that the veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991). The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) , provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b). 

The Veteran is currently service connected for a dysthymic disorder with a 50 percent disability rating, a right knee instability rated 30 percent disabling, right knee limitation of flexion, rated 20 percent disabling, and residual painful scars of the right knee rated 10 percent disabling. This results in a combined disability rating of 80 percent, and TDIU on a schedular basis is for consideration. 38 C.F.R. § 4.16(a). (The Veteran is now also service connected for edema of the right shin, which has yet to be rated. The additional disability is not ultimately determinative of the TDIU claim, as the Board herein finds sufficient basis for a grant of TDIU in the absence of consideration of the Veteran's shin edema.)

The Veteran was afforded a DBQ ("Disability Benefits Questionnaire") general VA examination for compensation purposes in April 2012 which adequately addressed the nature and severity of the Veteran's right knee disorder consistent with past VA treatment and examination records as well as submitted lay statements and testimony. At the examination the Veteran informed that he had quit construction work in 2003 due to his right knee. The record reflects that the Veteran had previously worked as a welder, and that his employment had been intermittent, in part due to economic conditions, prior to ceasing work in 2003. 

The April 2012 VA examiner recorded right knee range of motion limited to 85 degrees in flexion and 30 degrees in extension, and thus substantial loss of ability to straighten the knee. The Veteran also had pain with movement of the knee, but good stability. A history was noted of arthroscopic surgery on the knee in 1990 and reconstructive surgery in 1995. The Veteran used a cane for ambulation on a constant basis. The examiner opined that the Veteran's right knee disorder would impair physical work such as that requiring standing, walking, or bending, but would not impair sedentary work. The Board finds this examination record and the balance of examination and treatment records reflective of significant functional impairment associated with the right knee, are sufficient evidence of the Veteran's preclusion from physical, non-sedentary work due to the right knee. 

The Veteran was afforded a VA psychiatric examination for compensation purposes in May 2011. This examiner carefully reviewed the Veteran's records and self-reported history, and noted that the Veteran had received care for psychiatric difficulties beginning in service in 1990, when the Veteran was diagnosed with major depressive disorder superimposing on an underlying dysthymia, and was also diagnosed with an avoidant personality disorder with paranoid and schizoid features. The examiner noted that while there were indications that the personality disorder was present prior to service, the presence of psychiatric disability prior to service could not be verified. The Veteran was granted service connection for a psychiatric disorder substantially on the basis of this opinion.

The May 2011 VA examiner noted that the Veteran's personality traits likely impact his ability to cope with stress, manage emotions, and engage effectively interpersonally. The examiner added that the personality traits also leave the Veteran more vulnerable to his psychological difficulties. While the psychiatric examiner also diagnosed a panic disorder and opined that the Veteran's panic disorder was not at least as likely as not related to the Veteran's period of service, the Board finds that the disabling effects of the panic disorder in precluding substantially gainful employment are not likely distinguishable from those of his service-connected major depressive disorder and dysthymic disorder, and the Board accordingly will not endeavor to distinguish them. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). The Board will similarly not endeavor to differentiate impacts of the Veteran's personality disorder from those of his psychiatric disorder, as the VA examiner has clearly noted the impact on the former on the latter, and hence the increased disability due to psychiatric disability such as may be impacted by the Veteran's personality disorder may effectively be considered merely the nature of the psychiatric disorder in this Veteran. Id. In effect, the VA must take the Veteran as it finds him, and address his service-connected psychiatric disorder accordingly. 

The May 2011 VA psychiatric examiner noted that the Veteran suffers from severe impairment in functioning when his Axis I and Axis II disorders are considered together. Treatment and lay records reflect that such severe impairments are inclusive of self-isolation, ready irritability, agoraphobia, anxiety, panic, daily and persistent depression, and generally severe difficulty in performing effectively and productively due to his psychiatric difficulties. The Board finds that Veteran's and family members' lay statements supportive of the claim, with these lay statements providing support for the presence symptoms including difficulties with anxiety, agoraphobia, self-isolation, and depression generally preclude the Veteran from successfully engaging in gainful activities. Jandreau. The Board finds these lay statements credible including based on their consistence with each other and based on their being sufficiently supported by clinical findings of record. Caluza. 

The Board finds no reasonable likelihood that the Veteran with his current impairments in physical functioning associated with his right knee and his impairment in mental functioning, is capable of obtaining or sustaining substantially gainful work. The Board accordingly concludes that TDIU is warranted. 38 C.F.R. § 4.16(a). 


ORDER

Service connection for right shin edema is granted.

TDIU is granted, subject to the laws and regulations governing the payment of monetary awards. 


REMAND

The Board has divided the Veteran's claim for a right shin disorder, based on the evidence presented, into claims for service connection for right shin edema and for service connection for a skin disorder of the right shin.

The Board notes as an initial matter that there is a duty recently recognized as imposed upon those who conducted hearings in furtherance of Veteran's claims. The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain the issues fully, and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). However, effective August 23, 2011, VA amended its regulations governing hearings. See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board. Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011). Because the hearing before the undersigned Veterans Law Judge was conducted in November 2010, and hence prior to the amended regulation, the notice provisions are potentially applicable to that hearing. The Board according requires upon remand that further VCAA notice be issued in an effort to cure any defect in the hearing notice. 

The VA examiner in May 2011 who opined that edema of the right shin was due to the right knee reconstructive surgery in 1995, also opined that the Veteran's skin disorder of the right shin, characterized as xerosis, was not due to the right knee disorder and right knee surgery. However, the Veteran asserted at his November 2010 hearing before the undersigned that he his skin disorder of the right shin was due the swelling of the shin and stretching of the skin. Thus, in effect, the Veteran has claimed entitlement to service connection for a skin disorder of the shin as secondary to his now service connected right shin edema. This question of secondary causation has yet to be answered by a VA examiner, and accordingly a further examination is warranted for this purpose. 

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a special VCAA notice in an effort to cure any deficiencies in notice upon the Board's hearing in November 2010. The RO should explain fully the issue remaining on appeal and should suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). The Veteran should also be asked to submit any additional evidence or argument in furtherance of the claim. 


2. With the Veteran's assistance, as appropriate, the RO should obtain and associate with the claims file any VA and private treatment records not yet associated with the claims file. 

3. Thereafter, afford the Veteran a VA examination by a qualified physician to address the nature and etiology of a skin disorder of the right shin. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note that the claim is principally for secondary service connection. The Veteran is currently service connected for a right knee disorder and for edema of the right shin, and the question presented is whether a skin disorder of the right shin is causally related to his edema of the right shin. The examiner should also note the prior VA examination conducted May 2011, when the examiner opined that the Veteran's swelling of the right shin was causally related to his right knee disorder status post reconstruction in 1995, but that the skin disorder of the right shin was not. 

b. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed right shin skin condition. 

c. Conduct an examination of the Veteran, and based on that examination, interview, and review of the record, identify the nature and extent of current skin disorder of the right shin. 

d. Provide an opinion whether it is at least as likely as not (at least a 50 percent probability) that a skin disorder of the right shin was caused or aggravated (permanently increased in severity) by service-connected right shin edema; or, in the alternative, whether any such relationship between the service-connected right shin edema and the claimed right shin skin disorder is unlikely (less than a 50 percent probability). 

e. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is, at the least, so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. Thereafter, readjudicate the remanded claim for service connection for a right shin skin disorder de novo. If this benefit is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


